                  Case 3:19-cr-00419-SI Document 36 Filed 05/10/20 Page 1 of 3


   STEVEN G. KALAR
 1 Federal Public Defender
   DAVID RIZK
 2
   Assistant Federal Public Defender
 3 450 Golden Gate Avenue
   San Francisco, CA 94102
 4 Telephone:     415.436.7700
   Facsimile:     415.436.7706
 5 David_rizk@fd.org

 6
     Counsel for Defendant LEE
 7

 8                                    IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                            SAN FRANCISCO DIVISION
11

12    UNITED STATES OF AMERICA,                             Case No. CR 19-419 SI
13                       Plaintiff,
14                                                          DECLARATION OF LATANYA
      v.                                                    HOOPER
15
      JOHN LEE,
16
                         Defendant.
17

18

19

20            I, Latanya Hooper, state as follows:

21         1. On April 13, 2020 at 6:33pm, I spoke with Michael Portman, an Investigator with the Federal

22            Public Defender Office in San Francisco, California. He reached me at my cell phone: (415) 571-

23            0968. I confirmed that I currently live at 7920 Tamoshanter Drive, Apt. 317, Stockton, CA

24            95210.

25         2. I live at 7920 Tamoshanter Drive, Apt. 317, along with John Lee Jr., my son with John Lee (the

26            defendant in this case).

27         3. John Lee Sr. and I have been partners for 25 years. We share a 12 year-old son, John Jr. John Jr.

28            is currently enrolled in on-line school due to the COVID 19 situation.
     US v. Lee, Case No. 19-419 SI;
     Hooper Decl.                                     1
30
                 Case 3:19-cr-00419-SI Document 36 Filed 05/10/20 Page 2 of 3



 1       4. I collect Social Security and SSI, as well as CalWORKs for John Jr. I earn additional income by

 2           watching my grandkids while my daughter works fulltime as an in-home care nurse.

 3       5. I receive Medi-Cal for health care related issues. If BOP health insurance did not cover John Sr.,

 4           he could apply for alternative public options as he has in the past. Should he need future

 5           medical care, he can be seen at the local Sutter Medical Center in Stockton.

 6       6. As long as I have known John, he has smoked cigarettes. My estimate is that (prior to lock up)

 7           he smoked two packs a day. I tried to get John to quit smoking cigarettes, but am so far

 8           unsuccessful. He has also tried himself, unsuccessfully.

 9       7. I met John over 25 years ago. The entire time I’ve known him, he has used an inhaler for asthma

10           related to medical issues. His asthma attacks come on at random times; he often has asthma

11           attacks when he walks up stairs or hills. When I asked his family about it, they (individually)

12           expressed concern about the severity of his asthma, especially because he was such a strong

13           athlete at one point and his asthma was curtailed in that progress. According to them, he was

14           hospitalized in high school because his asthma was so severe.

15       8. If John were to be released from Santa Rita Jail, I would welcome him back into my home. He

16           would be able to shelter-in-place here, and all of his basic needs would be met.

17       9. Thankfully, my home does not have stairs. I am militant about making John carry his inhaler

18           with him (should he have an attack). Though this may annoy him, it will keep him safe. His

19           safety & health is my #1 priority.

20       10. As his partner, I am reminded of his lung condition every morning, as he coughs repeatedly (like

21           a “smoker’s cough”) every morning when he awakes.

22       11. I am aware of positive COVID 19 cases at Santa Rita Jail and am extremely concerned for

23           John’s health. Should he contract the virus, I am especially worried that his underlying asthma

24           will make him susceptible to severe lung issues.

25       12. I know John made mistakes, but I believe he is a good man at heart. I know his love for me and

26           our son will always win out in the end.

27

28
     US v. Lee, Case No. 19-419 SI;
     Hooper Decl.                                      2
30
                 Case 3:19-cr-00419-SI Document 36 Filed 05/10/20 Page 3 of 3



 1           I DECLARE under penalty of perjury that the foregoing is true and correct to the best of my

 2 knowledge.

 3           Signed and dated on the 10th day of May, 2020, in Stockton, California.

 4
                                                         ____/S___________________________________
 5
                                                         LATANYA HOOPER
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     US v. Lee, Case No. 19-419 SI;
     Hooper Decl.                                    3
30
